


Exhibit 10.2

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

VISUALANT, INCORPORATED

 

CONVERTIBLE REDEEMABLE PROMISORY NOTE

 

Effective Date: January 31, 2018

Principal Amount: US$664,233

Maturity Date: January 31, 2019

 

 

This CONVERTIBLE REDEEMABLE PROMISSORY NOTE (the “Note”) is issued, dated and
effective as of January 31, 2018 (the “Effective Date”), by VISUALANT,
INCORPORATED, a corporation incorporated under the laws of the State of Nevada
(the “Company”), to J3E2A2Z LP, a Washington limited partnership, (together with
its permitted successors and assigns, the “Holder”) pursuant to exemptions from
registration under the Securities Act of 1933, as amended.  This Note is issued
in connection with that certain Note and Account Payable Conversion Agreement
between the Company and the Holder of even date herewith (the “Conversion
Agreement”).  All capitalized terms used in this Note and not otherwise defined
herein shall have the meanings assigned to them in the Conversion Agreement.

 

ARTICLE I

 

Section 1.01     Principal and Interest. For value received, the Company hereby
promises to pay to the order of the Holder, in immediately available and lawful
money of the United States of America, Six Hundred Sixty Four Thousand Two
Hundred and Thirty Three Dollars United States Dollars (US$664,233), together
with interest on the outstanding principal amount under this Note, which shall
accrue at a rate of three percent (3%) per annum calculated on the basis of a
360-day year.  In the event the Company redeems this Note in accordance with
Section 1.02 below, the Company shall be obligated to pay any accrued and unpaid
interest on the Note.

 

- 1 -

--------------------------------------------------------------------------------




Section 1.02     Optional Redemption Prior to Maturity. The Company, at its
option, shall have the right to redeem this Note in full in cash at any time
prior to the Maturity Date or at any time after delivery by the Company of a
Redemption Notice, with ten (10) business days’ advance written notice (the
“Redemption Notice”) to the Holder. The amount required to redeem this Note in
full pursuant to this Section 1.02 shall be equal to the aggregate principal
amount then outstanding under this Note; plus any accrued but unpaid interest
(collectively, the “Redemption Amount”).  The Company shall deliver the
Redemption Amount to the Holder on the fifth (5th) business day after the date
of the Redemption Notice.

 

Upon receipt of the Redemption Notice, the Holder shall have five (5) business
days to convert all or any portion of the outstanding principal, accrued
interest, and any other sums due and payable hereunder (such total amount, the
“Conversion Amount”) into shares (the “Conversion Shares”) of common stock of
the Company (the “Common Stock”) in an amount of shares equal to: (i) the
Conversion Amount (the numerator); divided by (ii) the lesser of $.25 or the
value per share of any shares of common stock sold by the Company after the date
hereof and prior to conversion of this Note (other than Exempt Issuances, as
defined below), which price (the “Conversion Price”) shall be indicated in the
notice of conversion (in the form attached hereto as Exhibit A, the “Conversion
Notice”). The Holder shall submit a Conversion Notice indicating the Conversion
Amount, the number of Conversion Shares issuable upon such conversion, and where
the Conversion Shares should be delivered.  A certificate representing the
shares issuable to the Holder shall be delivered to the Holder within five (5)
business days of the date of the Conversion Notice. “Exempt Issuance” means the
issuance of (a) shares of Common Stock or options to employees, officers,
consultants, advisors or directors of the Company pursuant to any stock or
option plan duly adopted for such purpose by a majority of the existing members
of the Board of Directors or a majority of the members of a committee of
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such acquisition or
transaction shall only involve an entity which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.

 

ARTICLE II

 

Section 2.01     Conversion Agreement. This Note is being issued in connection
with the Conversion Agreement. All of the agreements, conditions, covenants,
provisions, representations, warranties and stipulations contained in any of the
Conversion Agreement which are to be kept and performed by the Company are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein, and the Company covenants and
agrees to keep and perform them, or cause them to be kept or performed, strictly
in accordance with their terms.

 

- 2 -

--------------------------------------------------------------------------------




ARTICLE III

 

Section 3.01     Conversion.  

 

(a)       Voluntary Conversion. At any time after the Effective Date until all
amounts due under this have been paid in full, this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time. The Holder shall effect conversions by
delivering to the Company a Conversion Notice, specifying therein the principal
amount of this Note and/or any other amounts due under this Note to be converted
and the date on which such conversion shall be effected (such date, the
“Conversion Date”).  If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder.  No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required.  To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, all
accrued and unpaid interest thereon and all other amounts due under this Note
have been so converted. Conversions hereunder shall have the effect of lowering
the outstanding principal amount of this Note in an amount equal to the
applicable conversion amount. The Holder and the Company shall maintain a
Conversion Schedule showing the principal amount(s) and/or any other amounts due
under this Note converted and the date of such conversion(s).  The Company may
deliver an objection to any Notice of Conversion within one (1) business day of
delivery of such Notice of Conversion.  In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.

 

(b)       Conversion Price.  The conversion price in effect on any Conversion
Date shall be equal $0.25 (subject to adjustment for forward and reverse stock
splits and the like after the Effective Date), (the “Conversion Price”).
 Notwithstanding anything herein to the contrary, if the Note and all amounts
owed and accruing thereunder, shall remain unpaid thirty (30) days after the
Maturity Date, the Conversion Price shall be adjusted to equal to the lower of
(i) $0.25 or (ii) 25% of the five (5) day VWAP prior to the Conversion Date.
 All such foregoing determinations will be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such measuring period.  Nothing herein shall limit a Holder’s right to pursue
actual damages or declare an Event of Default pursuant to Section 5.01 hereof
and the Holder shall have the right to pursue all remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.  “VWAP” means, for or as of any
date, the dollar volume-weighted average price for such security on the market
or exchange on which the Common Stock is listed or quoted for trading on the
date in question during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as

 

- 3 -

--------------------------------------------------------------------------------




reported by Bloomberg through its “HP” function (set to weighted average) or, if
the foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the
VWAP cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.

 

(c)       Mandatory Conversion. Effective on the date the Company’s shares of
Common Stock commence trading on the New York Stock Exchange, NYSE American, the
Nasdaq Global Market, the Nasdaq Global Select Market or the Nasdaq Capital
Market (the “Mandatory Conversion Date”), this Note and all amounts owed and
accruing thereunder, shall automatically (without further act or deed of the
Holder or the Company) convert into such number of shares of Common Stock at the
then effective Conversion Price. The Company shall cause notice of the Mandatory
Conversion (the “Mandatory Conversion Notice”) to be mailed to the Holder, at
such Holder’s address, at least ten (10) days prior to the Mandatory Conversion
Date.  Notwithstanding the foregoing provisions of this Section 4(c), the Holder
may convert any portion of this Note pursuant to Section 4(a) on or prior to the
date immediately preceding the date of such Mandatory Conversion.

 

(d)       Mechanics of Conversion.

 

i.          Conversion Shares Issuable Upon a Conversion. The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the sum of all outstanding (i) principal,
(ii) interest, and (iii) any other amount due under this Note to be converted as
provided in the applicable Notice of Conversion by (y) the Conversion Price.

 

ii.         Delivery of Certificate Upon Conversion. Not later than two (2)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the date on
which if the resale of such Conversion Shares are covered by and are being sold
pursuant to an effective Registration Statement or such Conversion Shares are
eligible to be sold under Rule 144 without the need for current public
information and the Company has received an opinion of counsel to such effect
reasonably acceptable to the Company (which opinion the Company will be
responsible for obtaining at its own cost) shall be free of restrictive legends
and trading restrictions (other than those which may then be required by the
Conversion Agreement) representing the number of Conversion Shares being
acquired or being sold, as the case may be, upon the conversion of this Note,
and (B) a bank check in the amount of accrued and unpaid interest (if the
Company has elected to

 

- 4 -

--------------------------------------------------------------------------------




pay accrued interest in cash). “Trading Day” means a day on which the New York
Stock Exchange is open for business.

 

iii.        All certificate or certificates required to be delivered by the
Company under this Section 3.01(d) shall be delivered electronically through DTC
or another established clearing corporation performing similar functions, unless
the Company or its Transfer Agent does not have an account with DTC and/or is
not participating in the DTC Fast Automated Securities Transfer Program, then
the Company shall issue and deliver to the address as specified in such
Conversion Notice, a certificate (or certificates), registered in the name of
the Holder or its designee, for the number of Conversion Shares to which the
Holder shall be entitled. If the Conversion Shares are not being sold pursuant
to an effective Registration Statement or if the Conversion Date is prior to the
date on which such Conversion Shares are eligible to be sold under Rule 144
without the need for current public information, the Conversion Shares shall
bear a restrictive legend in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

Notwithstanding the foregoing, commencing on such date that the Conversion
Shares are eligible for sale under Rule 144 subject to current public
information requirements, the Company, upon request and at the Company’s
expense, shall obtain a legal opinion to allow for such sales under Rule 144.

 

iv.        Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the

 

- 5 -

--------------------------------------------------------------------------------




Company shall promptly return to the Holder any original Note delivered to the
Company and the Holder shall promptly return to the Company the Common Stock
certificates issued to such Holder pursuant to the rescinded Conversion Notice.

 

v.         Obligation Absolute; Partial Liquidated Damages.  The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder.  In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal or interest amount hereof, the Company may not
refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought.  If the injunction is not granted, the Company shall promptly
comply with all conversion obligations herein.  If the injunction is obtained,
the Company must post a surety bond for the benefit of the Holder in the amount
of 150% of the outstanding principal amount of this Note, which is subject to
the injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to the Holder to the extent it obtains judgment.  In the absence of
seeking such injunction, the Company shall issue Conversion Shares or, if
applicable, cash, upon a properly noticed conversion.  If the Company fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 3.01(d)(ii) by the Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, $1,000 per Trading
Day for each Trading Day after such Share Delivery Date until such certificates
are delivered or Holder rescinds such conversion. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to Section 5.01 hereof for the Company’s failure to deliver Conversion Shares
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.  The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

- 6 -

--------------------------------------------------------------------------------




vi.        Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 3.01(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 3.01(d)(ii).  For example, if the Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Note with respect to which the actual
sale price of the Conversion Shares (including any brokerage commissions) giving
rise to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000.  The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.

 

vii.       Reservation of Shares Issuable Upon Conversion. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock a sufficient number of shares of Common Stock
for the sole purpose of issuance upon conversion of this Note and payment of
interest on this Note, each as herein provided, free from preemptive rights or
any other actual contingent purchase rights of persons other than the Holder.  

 

viii.      Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in

 

- 7 -

--------------------------------------------------------------------------------




respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

ix.        Transfer Taxes and Expenses.  The issuance of certificates for shares
of the Common Stock on conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.  The Company shall pay
all Transfer Agent fees required for same-day processing of any Notice of
Conversion.

 

ARTICLE IV

 

Section 4.01     Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder: (i) the Company shall
fail to pay any interest, principal or other charges due under this Note within
three (3) business days of the date when any such payment shall be due and
payable; (ii) the Company makes an assignment for the benefit of creditors;
(iii) any order or decree is rendered by a court which appoints or requires the
appointment of a receiver, liquidator or trustee for the Company, and the order
or decree is not vacated within thirty (30) days from the date of entry thereof;
(iv) any order or decree is rendered by a court adjudicating the Company
insolvent, and the order or decree is not vacated within thirty (30) days from
the date of entry thereof; (v) the Company files a petition in bankruptcy under
the provisions of any bankruptcy law or any insolvency act; (vi) a proceeding or
petition in bankruptcy is filed against the Company and such proceeding or
petition is not dismissed within thirty (30) days from the date it is filed;
(vii) the Company files a petition or answer seeking reorganization or
arrangement under the bankruptcy laws or any law or statute of the United States
or any other foreign country or state; (viii) any written warranty,
representation, certificate or statement of the Company in this Note or the
Conversion Agreement or any other agreement with Holder shall be false or
misleading in any material respect when made or deemed made and is not cured
within 10 days of notice by the Holder; (ix) the Company shall default on any of
its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument or any indebtedness
for borrowed money or money due that is not cured within 10 days of notice by
the Holder and (a) involves an obligation greater than $50,000, whether such
indebtedness now exists or shall hereafter be created, and (b) results in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; (x) any monetary judgment, writ
or similar final process shall be entered or filed against the Company, any
subsidiary or any of their respective property or other assets for more than
$50,000, and such judgment, writ or similar final process shall remain
unvacated, unbonded or unstayed for a period of 45 calendar days; or (xi) the
Company shall fail to perform, comply with or abide by any material
stipulations, agreements, conditions and/or covenants contained in this Note on
the

 

- 8 -

--------------------------------------------------------------------------------




part of the Company to be performed complied with or abided by, and such failure
continues or remains uncured for thirty (30) days following written notice from
the Holder to the Company.

 

Section 4.02     Remedies. Upon the occurrence of an Event of Default that is
not timely cured within an applicable cure period hereunder, additional interest
shall accrue at a rate equal to 2% of the principal amount per month until
cured, and, in addition to all other rights or remedies the Holder may have, at
law or in equity, the Holder may, in its sole discretion, accelerate full
repayment of all principal amounts outstanding hereunder, together with accrued
interest thereon, together with all reasonable attorneys’ fees, paralegals’ fees
and costs and expenses incurred by the Holder in collecting or enforcing payment
hereof (whether such fees, costs or expenses are incurred in negotiations, all
trial and appellate levels, administrative proceedings, bankruptcy proceedings
or otherwise), and together with all other sums due by the Company hereunder,
all without any relief whatsoever from any valuation or appraisement laws, and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Holder at law, in equity, or under
this Note. In addition, in the event the Company shall fail to repay the Note
and any amounts owing under the Note at the Maturity Date, which failure remains
uncured for a period of thirty (30) days, the Principal Amount owed under the
Note shall increase by Two Percent (2%) of the outstanding amounts owed under
the Note.

 

ARTICLE V

 

Section 5.01     Exercise of Remedies. The remedies of the Holder as provided
herein shall be cumulative and concurrent and may be pursued singly,
successively or together, at the sole discretion of the Holder, and may be
exercised as often as occasion therefor shall occur; and the failure to exercise
any such right or remedy shall in no event be construed as a waiver or release
thereof.

 

Section 5.02     Waivers. The Company and all others who are, or may become
liable for the payment hereof: (i) severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default, or enforcement of the payment of this Note, except as
specifically provided in this Note; (ii) expressly consent to all extensions of
time, renewals or postponements of time of payment of this Note from time to
time prior to or after the maturity of this Note without notice, consent or
further consideration to any of the foregoing; (iii) expressly agree that the
Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder in order to enforce the payment of this Note; and (iv) expressly agree
that, notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Note.

 

Section 5.03     No Waiver. Holder shall not be deemed, by any act of omission
or commission, to have waived any of its rights or remedies hereunder unless
such waiver is in writing and signed by Holder, and then only to the extent
specifically set forth in the writing. A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.

 

- 9 -

--------------------------------------------------------------------------------




ARTICLE VI

 

Section 6.01     Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Holder shall have given prior written consent, and such
prior written consent shall not be unreasonably withheld, the Company shall not,
directly or indirectly:

 

(a)        amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

(b)        pay cash dividends or distributions on any equity securities of the
Company;

 

(c)        incur, guarantee or assume or suffer to exist any indebtedness in an
amount which exceeds $50,000, other than the indebtedness evidenced by this
Note, except for debt incurred for working capital, which is expressly
subordinate in a form acceptable to the Holder to the rights of the Holder and
for which no payments may be made at any time when Notes remain outstanding;

 

(d)        repay any outstanding indebtedness except in the Ordinary Course of
Business;

 

(e)        redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock;

 

(f)        sell, lease, license, assign, transfer, spin-off, split-off, close,
convey or otherwise dispose of any assets or rights of the Company owned or
hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company in
the ordinary course of business consistent with its past practice for fair
consideration, or (ii) sales of inventory and product in the ordinary course of
business consistent with past practice for fair consideration;

 

(g)        fail to take all action necessary or advisable to maintain all of the
assets of the Company that are necessary or material to the conduct of the
business of the Company; or

 

(h)        enter into any agreement with respect to any of the foregoing.

 

ARTICLE VII

 

CERTAIN ADJUSTMENTS.

 

7.01     Stock Dividends and Stock Splits.  If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Notes), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a

 

- 10 -

--------------------------------------------------------------------------------




reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
 Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 

7.02     Subsequent Equity Sales.  If, at any time while this Note is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 7.02 in respect of an Exempt
Issuance.  The Company shall notify the Holder in writing, no later than the
Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 7.02, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 7.02, upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Shares based upon the Base
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to the Base Conversion Price in the Notice
of Conversion.

 

7.03     Subsequent Rights Offerings.  In addition to any adjustments pursuant
to Section 7.01 above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Note immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

- 11 -

--------------------------------------------------------------------------------




7.04     Fundamental Transaction.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (each “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Holder
shall have the right to receive, for each share of Common Stock that would have
been issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such merger, consolidation or disposition of assets by a holder of the
number of shares of Common Stock for which this Note is exercisable immediately
prior to such event. For purposes of any such conversion, the determination of
the Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and evidencing the Holder’s right to conversion such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 7.04 and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
 Notwithstanding anything to the contrary, in the event of a Fundamental
Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3 transaction”
as defined in Rule 13e-3 under the Exchange Act, or (3) a Fundamental
Transaction involving a person or entity not traded on a national securities
exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Nasdaq Capital Market, the Company or any successor entity shall pay at the
Holder’s option, exercisable at any time concurrently with or within 30 days
after the consummation of the Fundamental Transaction, an amount of cash equal
to the value of this Note as determined in accordance with the Black Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg L.P. using (A)
a price per share of Common Stock equal to the VWAP of the Common Stock for the
Trading Day immediately preceding the date of consummation of the applicable
Fundamental Transaction, (B) a risk-free interest rate corresponding to the U.S.
Treasury rate for a 30 day period immediately prior to the consummation of the
applicable Fundamental Transaction, (C) an expected volatility equal to the 100
day volatility obtained from the “HVT” function on Bloomberg L.P. determined as
of the Trading Day immediately following the public announcement of the
applicable Fundamental

 

- 12 -

--------------------------------------------------------------------------------




Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of such transaction and the Termination Date;
provided that in each case where Bloomberg L.P. data is being relied upon,
Holder shall provide to the Company a copy of such information for the Company’s
records.

 

7.05     Calculations.  All calculations under this Section 7 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

7.06     Notice to the Holder.

 

i.          Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.         Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate

 

- 13 -

--------------------------------------------------------------------------------




action required to be specified in such notice.  To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.  The Holder shall remain entitled to convert this Note during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice except as may otherwise be expressly set
forth herein.

 

ARTICLE XIII

 

Section 8.01     Notice. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Note must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered or sent by email, then upon hand delivery or receipt
thereof to the address indicated on or prior to 5:00 p.m., EST, on a business
day. Any notice hand delivered after 5:00 p.m., EST, shall be deemed delivered
on the following business day. Notwithstanding the foregoing, notice, consents,
waivers or other communications referred to in this Note may be sent by
facsimile, e-mail, or other method of delivery, but shall be deemed to have been
delivered only when the sending party has confirmed (by reply e-mail or some
other form of written confirmation from the receiving party) that the notice has
been received by the other party. The addresses and facsimile numbers for such
communications shall be as set forth below, unless such address or information
is changed by a notice conforming to the requirements hereof.

 

If to the Company:

Visualant Incorporated  

 

500 Union Street, Suite 810  

 

Seattle, WA, 98101

 

Attn: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

If to the Holder:

J3E2A2Z LP

 

c/o Visualant Incorporated  

 

500 Union Street, Suite 810  

 

Seattle, WA, 98101

 

Attn: Ronald P. Erickson

 

 

- 14 -

--------------------------------------------------------------------------------




Section 8.02     Governing Law.  This Note shall be governed by and be construed
in accordance with the laws of the State of Washington without regard to the
conflicts of law rules of such state.  The parties hereby irrevocably and
unconditionally submit, for themselves and their property, to the jurisdiction
of the courts sitting in Seattle, Washington and any appellate court from any
thereof, in respect of actions brought against it in any action, suit or
proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action, suit
or proceeding may be heard and determined in such courts. Each of the parties
hereto agrees that a final judgment in any such action, suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any action, suit or proceeding arising out of or relating to this Note in any
court referred to above.  Each of the parties further hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action, suit proceeding in any such court and waives any
other right to which it may be entitled on account of its place of residence or
domicile.  To the fullest extent permitted by applicable law, the parties agree
to bring all actions or proceedings regarding this Note in the courts (Federal
or State) of the State of Washington located in Seattle, Washington.

 

Section 8.03     Severability. In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

Section 8.04     Entire Agreement and Amendments. This Note, together with the
Conversion Agreement, represents the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof, and there are no
representations, warranties or commitments, except as set forth herein and
therein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 8.05     Binding Effect. This Note shall be binding upon the Company and
the successors and assigns of the Company and shall inure to the benefit of the
Holder and the successors and assigns of the Holder.

 

Section 8.06     Assignment. The Holder may from time to time sell or assign, in
whole or in part, or grant participations in, this Note and/or the obligations
evidenced hereby with the prior written consent of the Company. The holder of
any such sale, assignment or participation, if the applicable agreement between
Holder and such holder o provides, shall be: (i) entitled to all of the rights
obligations and benefits of Holder (to the extent of such holder’s interest or
participation); and (ii) deemed to hold and may exercise the rights of setoff or
banker’s lien with respect to any and all obligations of such holder to the
Company (to the extent of such holder’s

 

- 15 -

--------------------------------------------------------------------------------




interest or participation), in each case as fully as though the Company was
directly indebted to such holder. Holder may in its discretion give notice to
the Company of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Holder’s or such holder’s rights
hereunder.

 

Section 8.07     Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note or in lieu of or in
substitution for a lost, stolen or destroyed Note a new Note for the principal
amount of this Note so mutilated, lost stolen or destroyed , but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.

 

Section 8.08     Subordination. This Note is expressly made subject to that
certain Subordination Agreement dated August 17, 2017 between J3E2A2Z and
Clayton Struve (the “Subordination Agreement”). Without limiting the generality
of the foregoing, the obligations evidenced by this Note shall be considered
Subordinated Debt, as that term is defined in the Subordination Agreement.

 

Section 8.09     WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS NOTE OR ANY OTHER TRANSACTION DOCUMENTS, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF OR BETWEEN ANY PARTY HERETO, AND THE COMPANY AGREES AND CONSENTS TO THE
GRANTING TO HOLDER OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY
COURT AGAINST HOLDER AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE
COMPANY. THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT I HEREBY
ACKNOWLEDGED.

 

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

[ - signature page follows - ]

 

 

- 16 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF with the intent to be legally bound hereby, the Company as
executed this Convertible Redeemable Promissory Note as of the date first
written above.

 

VISUALANT, INCORPORATED

 

By:  /s/ Jon Pepper

Name:  Jon Pepper

Title:  Director

 

Agreed and accepted, including but not limited to the subordination provisions
described in Section 8.08 above:

 

J3E2A2Z LP

 

By:  /s/ Ronald P. Erickson

Name:  Ronald P. Erickson

Title:  Managing Director

 

- 17 -

--------------------------------------------------------------------------------




EXHIBIT A

 

NOTICE OF CONVERSION

 

TO:

VISUALANT, INCORPORATED

 

500 Union Street, Suite 810

 

Seattle, WA 98101

 

Attention: Chief Executive Officer or Chief Financial Officer

 

1.   The undersigned hereby converts $______________ of principal and interest
all due to the undersigned pursuant to the terms of the Convertible Redeemable
Promissory Note dated January 31, 2018 (the “Note”), into (a) ______________
shares of the Visualant, Incorporated’s (the “Company’s”) common stock (a
conversion price of $0.25 per share) (the “Shares”). The effective date for the
conversion will be ____________. Simultaneously with the conversion, the Note
shall be surrendered to the Company for cancellation and shall be of no further
force or effect.

 

2.   Please issue (a) a certificate or certificates representing the Shares in
the name of the undersigned or in such other name as is specified below:

 

__________________

__________________

__________________

 

 

3.   The undersigned hereby represents and warrants that the Shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale, in connection with the distribution thereof, and that the
undersigned has no present intention of distributing or reselling such shares
and all representations and warranties of the undersigned set forth in Section 3
of the Note and Account Payable Conversion Agreement dated January 31, 2018 (the
“Agreement”) are true and correct as of the date hereof. Furthermore, the
undersigned acknowledges that the Shares will contain appropriate legends as set
forth in the Agreement.  

 

______________________________

(Signature)

 

Name: ________________________

 

Date: _________________________

 

- 18 -

--------------------------------------------------------------------------------